Citation Nr: 0843320	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  07-34 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
herniated nucleus pulposus L4-5, status post diskectomy, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for 
hypertension, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1949 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In an August 2008 rating decision, the RO increased the 
rating for the veteran's service-connected hypertension to 10 
percent, effective November 22, 2006.  However, as that grant 
did not represent a total grant of benefits sought on appeal, 
the claim for increase remains before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).

In November 2008, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.  During the hearing, the veteran waived initial RO 
consideration of private medical evidence submitted in July 
2008.  38 C.F.R. § 20.1304 (2008).  From the date of the 
hearing, the record was held open for 30 days in order to 
allow for the submission of additional evidence for 
consideration; however, no additional evidence was submitted 
within that time.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates 
that the veteran's herniated nucleus pulposus L4-5, status 
post diskectomy, is characterized by pain and flexion limited 
to 40 degrees at worst, and has not been productive of 
favorable or unfavorable ankylosis of the entire 
thoracolumbar spine.  In addition, there is no clinical 
evidence that the veteran's low back disability has resulted 
in any incapacitating episodes requiring bed rest.

2.  The competent medical evidence of record demonstrates 
that the veteran's diastolic blood pressure readings are not 
predominantly 110 or more and his systolic blood pressure 
readings are not predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for herniated nucleus pulposus L4-5, status post 
diskectomy, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2008).

2.  The criteria for a disability rating in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claims, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For an increased compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in a January 2007 letter, issued prior to the 
decision on appeal, and in a May 2008 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims for increased ratings, 
as well as what information and evidence must be submitted by 
the veteran and what information and evidence will be 
obtained by VA.  The January 2007 letter advised the veteran 
to submit evidence from medical providers, statements from 
others who could describe their observations of his 
disability level, and his own statements describing the 
symptoms, frequency, severity and additional disablement 
caused by his disabilities.  Both letters also informed the 
veteran of the necessity of providing medical or lay evidence 
demonstrating the level of disability and the effect that the 
symptoms have on his employment and daily life, provided 
examples of pertinent medical and lay evidence that the 
veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to increased compensation, and 
provided relevant rating criteria for evaluating his 
disabilities.  The case was last adjudicated in June 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include VA 
treatment records and examination reports as well as private 
treatment records.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by authorizing the release 
of private medical evidence, providing medical evidence, 
testifying at a hearing, and responding to notices.  Thus, he 
was provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
veteran.  Thus, any such error is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting these decisions, there 
is no requirement that the evidence submitted by the veteran 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); See Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods based on the 
facts found - a practice known as "staged" ratings.




Herniated Nucleus Pulposus L4-5, Status Post Diskectomy

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. § 4.45 (2008).

In an August 1976 rating decision, the RO granted service 
connection for herniated nucleus pulposus, L4-L5, and 
assigned a 20 percent disability rating under Diagnostic Code 
5293, effective July 1, 1976.  On September 26, 2003, 
Diagnostic Code 5293 was renumbered as Diagnostic Code 5243.  
The veteran's current claim for an increased rating was 
received in November 2006.

The veteran contends that he is entitled to a higher 
evaluation for his herniated nucleus pulposus L4-5, status 
post diskectomy, due to chronic and constant pain in his low 
back.  From the date of the current claim, his disability has 
been rated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, which pertains to intervertebral disc 
syndrome.  Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a (2008).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 20 percent evaluation requires evidence of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour, such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation requires evidence of forward flexion of 
the thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine (2008).

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1) (2008).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2) (2008).

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent evaluation 
requires evidence of incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  A 20 percent evaluation requires 
evidence of incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  A 40 percent evaluation requires evidence of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent evaluation requires evidence of incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(2008).

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note (1) (2008).

Turning to the evidence, a May 2006 private treatment record 
contains a note from the veteran's private physician, stating 
that the veteran's back problems were under good control at 
that time.

The veteran underwent a VA spine examination in March 2007.  
At this examination, the veteran complained of constant low 
back pain which radiated to his right leg, affecting his 
ability to walk.  The veteran had not had any incapacitating 
episodes over the past 12 months.  It was noted that he was 
not currently receiving any specific care for his back, had 
not had recent physical therapy, was not taking any 
medication for his back, and did not use any type of 
assistive device.  In his daily living, he had decreased his 
yard work.  The veteran experienced flare-ups which were 
primarily activity-related and weather-related.  These flare-
ups could last for a matter of days and were characterized by 
stiffness and pain.  Physical examination revealed that the 
veteran was in no distress but did show a mild to moderate 
degree of motion pain while getting on and off the 
examination table.  It was noted that he had a well-healed 
surgical scar over his lumbar area and had visible and 
palpable scoliosis.  He lacked eight inches of being able to 
touch his toes.  Range of motion testing showed flexion to 60 
degrees, extension to 20 degrees, right lateral flexion to 30 
degrees, left lateral flexion to 15 degrees, right rotation 
to 15 degrees, and left rotation to 15 degrees, for a 
combined range of motion of 155 degrees.  All range of motion 
testing was pain-free and not additionally limited following 
repetitive use on this examination.  The veteran's back was 
not tender.  Neurologic examination showed decreased 
sensation on the lateral aspect of the right leg.  His gait 
was slightly broad-based.  The veteran was diagnosed with 
degenerative disc disease of the lumbar spine with 
radiculopathy in the right leg.

An April 2007 private treatment record noted that the veteran 
had more problems with his back and had more scoliosis than 
his private physician remembered, as well as some mild 
kyphosis.  It was also noted that the veteran may have had a 
compression of his lumbar vertebra.

Later in April 2007, a follow-up private lumbar spine 
examination was performed due to the veteran's complaints of 
low back pain with radiation into the right leg.  The MRI 
findings revealed multilevel degenerative changes throughout 
the lumbar spine, with foraminal stenosis greatest at L3-4 
and L4-5.

A September 2007 VA treatment record shows that the veteran 
reported for a follow-up examination for his back pain.  It 
was noted that he had been monitored with two epidurals 
before and had tried therapy, but neither of these methods 
were helpful.  All of his pain was in his back as well as his 
right leg, and the veteran was noted to be taking medication 
for his pain.  His disability was noted to be limiting, as it 
is very hard for him to get up and around, and he cannot sit 
comfortably in a chair as he has to switch sides regularly to 
alleviate his pain.  It was noted that the veteran walked 
with an antalgic gait.  Physical examination revealed that 
the veteran was in no acute distress.  His spine was 
straight, but it was noted that he has very limited spine 
mobility.  He held himself in about a 20-degree flexed 
position, and could flex about 20 degrees more, to about 40 
degrees of flexion total.  He had about 15 degrees of right 
lateral flexion and 5 degrees of left lateral flexion.  The 
veteran was diagnosed with degenerative disc disease, lower 
lumbar spine.  The VA doctor noted that he would like to try 
another set of injections at L3-4 as well as facet block at 
that level.

A June 2008 private treatment record noted that the veteran 
had shrunk almost two inches in height over the past couple 
of years and that he had some moderate severe back pain with 
some scoliosis.  The private doctor expressed concern that 
the veteran may be developing some osteoporosis.

At his November 2008 video conference hearing, the veteran 
testified that he receives treatment for his back from his 
private physician every three months and that he is currently 
taking medication for his chronic, constant pain on a daily 
basis.  He stated that his pain is aggravated by his normal 
activities during the day.  He reported that it is painful 
for him to sit for a long time, that he has to sleep in a 
prone position rather than lying on his back, that his yard 
work ability is very limited, that he has to sit down after 
standing up for awhile and moving about, and that he cannot 
lift (in excess of five to ten pounds) or do much bending.  
He testified that his private doctor had told him that he had 
limited range of motions.  Significantly, when asked if he 
had had an incapacitating episode in the past year (described 
as needing to stay in bed for a certain period of time due to 
his back disability), the veteran said no and that his back 
just aches every day.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's herniated nucleus pulposus L4-
5, status post diskectomy, is appropriately evaluated as 20 
percent disabling.  The objective findings of record do not 
reflect evidence of forward flexion of the thoracolumbar 
spine to 30 degrees or less, favorable ankylosis of the 
entire thoracolumbar spine, or unfavorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine (2008).  
In addition, there is no clinical evidence that the veteran's 
low back disability has resulted in any incapacitating 
episodes requiring bed rest prescribed by a physician.  38 
C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (2008).

The veteran's forward flexion of the thoracolumbar spine has 
been shown to be, at worst, 40 degrees when considering 
complaints of pain.  Thus, even considering the veteran's 
subjective complaints of pain, the medical evidence of record 
does not support any additional limitation of motion in 
response to repetitive motion that would support an 
evaluation in excess of the 20 percent presently assigned.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. §§ 4.45, 4.59 (2008).

With regard to Note (1) of the General Rating Formula for 
Diseases and Injuries of the Spine, the Board observes that a 
January 2008 rating decision awarded a separate 10 percent 
evaluation for radiculopathy of the right lower extremity, 
effective November 22, 2006.  The veteran was notified of 
this decision in March 2008 and has not appealed it.  The 
medical evidence of record fails to show the veteran's low 
back disability has been productive of any other objective 
neurological abnormalities.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1) (2008).

The Board has considered whether the veteran's herniated 
nucleus pulposus L4-5, status post diskectomy, presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the veteran's disability level 
and symptomatology and provide for higher ratings for 
additional or more severe symptoms than currently shown by 
the evidence.  Thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

In summary, the record does not show persistent symptoms that 
more nearly approximate the criteria for an evaluation higher 
than 20 percent at any time during the course of the claim.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


Hypertension

In an August 1976 rating decision, the RO granted service 
connection for hypertension and assigned a 0 percent 
disability rating under Diagnostic Code 7101, effective July 
1, 1976.  The veteran's current claim for an increased rating 
was received in November 2006.  In an August 2008 rating 
decision, the RO granted an increased rating for hypertension 
and assigned a 10 percent disability rating under Diagnostic 
Code 7101, effective November 22, 2006.

The veteran contends that he is entitled to a higher 
evaluation for his hypertension at this time.  From the date 
of the current claim, his disability has been rated as 10 
percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 
7101, which pertains to hypertensive vascular disease 
(hypertension and isolated systolic hypertension).

Under Diagnostic Code 7101, a 10 percent evaluation is 
assigned when diastolic pressure is predominantly 100 or 
more; or, systolic pressure is predominantly 160 or more; or, 
there is a history of diastolic pressure predominantly 100 or 
more and continuous medication is required for control.  A 20 
percent evaluation is assigned when diastolic pressure is 
predominantly 110 or more; or, systolic pressure is 
predominantly 200 or more.  A 40 percent evaluation is 
assigned when diastolic pressure is predominantly 120 or 
more.  A 60 percent evaluation is assigned when diastolic 
pressure is predominantly 130 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2008).

Turning to the evidence, a May 2006 private treatment record 
shows that the veteran's blood pressure measured 130/80.

An August 2006 private treatment record shows that the 
veteran's blood pressure measured 140/80.  Later in August 
2006, a private treatment record shows that the veteran's 
blood pressure measured 134/80.

A December 2006 private treatment record noted that the 
veteran's blood pressure was excellent at that time, but 
includes no measurements.

The veteran underwent a VA hypertension examination in 
January 2007.  At this examination, the veteran reported that 
he was taking medications daily for his hypertension.  His 
blood pressure measured 151/96, 164/93, and 158/90.  The 
veteran was diagnosed with hypertension on medications, and 
his condition was noted to be currently not well-controlled.

An April 2007 private treatment record shows that the 
veteran's blood pressure measured 158/94.  His private 
physician noted that the veteran was taking the same dose of 
medication that he had been taking when his blood pressure 
was lower (134/80).  The private physician proceeded to 
adjust the veteran's medication.

A June 2007 private treatment record shows that the veteran's 
blood pressure measured 150/89.  His private physician noted 
that the veteran had now had reasonably good blood pressure 
control in recent months, and the private physician continued 
all current medications for the veteran.  Later in June 2007, 
a private treatment record shows that the veteran's blood 
pressure measured 128/78.

An August 2007 private treatment record shows that the 
veteran's blood pressure measured 132/76.  A November 2007 
private treatment record shows that the veteran's blood 
pressure measured 130/84.  A June 2008 private treatment 
record shows that the veteran's blood pressure measured 
153/89.

At his November 2008 video conference hearing, the veteran 
testified that his private doctor changed his blood pressure 
medication in the past two months and that he would be going 
to get his blood pressure checked in another month.  The 
record was held open for an additional 30 days after the 
hearing, but the veteran did not submit any additional 
evidence for consideration within that time.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's hypertension is appropriately 
evaluated as 10 percent disabling.  The objective findings of 
record do not reflect evidence of the veteran's diastolic 
blood pressure as being predominantly 110 or more or his 
systolic blood pressure as being predominantly 200 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (2008).

The Board has considered whether the veteran's hypertension 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the veteran's disability level 
and symptomatology and provide for higher ratings for 
additional or more severe symptoms than currently shown by 
the evidence.  Thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

In summary, the record does not show persistent symptoms that 
more nearly approximate the criteria for an evaluation higher 
than 10 percent at any time during the course of the claim.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).








ORDER

Entitlement to an increased disability rating for herniated 
nucleus pulposus L4-5, status post diskectomy, currently 
evaluated as 20 percent disabling, is denied.

Entitlement to an increased disability rating for 
hypertension, currently evaluated as 10 percent disabling, is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


